           Case 2:20-cv-01564-APG-BNW Document 33 Filed 09/03/20 Page 1 of 3



 1    ERIC W. SWANIS, ESQ.
      Nevada Bar No. 6840
 2    GREENBERG TRAURIG, LLP
 3    10845 Griffith Peak Drive, Suite 600
      Las Vegas, Nevada 89135
 4    Telephone: (702) 792-3773
      Facsimile: (702) 792-9002
 5    Email: swanise@gtlaw.com
      Counsel for Defendants
 6

 7                                     UNITED STATES DISTRICT COURT
 8                                         DISTRICT OF NEVADA
 9   KAREN MCKAY,                                           CASE NO. 2:20-CV-01564-APG-BNW
10                       Plaintiff,                          STIPULATION AND ORDER OF
                                                           DISMISSAL WITHOUT PREJUDICE
11            vs.                                           AS TO DEFENDANT MCKESSON
                                                                   CORPORATION
12   C. R. BARD INC., a Foreign Corporation; BARD
     PERIPHERAL VASCULAR INC., an Arizona
13   Corporation; MCKESSON CORPORATION, a
     Corporation; and DOES 1 through 100, inclusive,
14
                         Defendants.
15

16

17

18           IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned parties,
19   pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), that the above-captioned case be dismissed without
20 prejudice as to Defendant McKesson Corporation, with each party to bear its own costs.

21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                    1
     ACTIVE 52311052v1
           Case 2:20-cv-01564-APG-BNW Document 33 Filed 09/03/20 Page 2 of 3




 1           This dismissal does not toll or extend any applicable statute of limitations.
 2

 3           IT IS SO STIPULATED.
 4           DATED this 2nd day of September 2020.
 5
      FEARS NACHAWATI, PLLC                                  GREENBERG TRAURIG, LLC
 6
      /s/ Steven Schulte                                     /s/ Eric W. Swanis
 7    Steven Schulte                                         Eric W. Swanis
      Texas Bar No. 24051306                                 Nevada Bar No. 6840
 8    Email: schulte@fnlawfirm.com                           Email: swanise@gtlaw.com
      Eric Przybysz                                          10845 Griffith Peak Drive, Suite 600
 9
      Texas Bar No. 24102381                                 Las Vegas, Nevada 89135
10    Email: ericp@fnlawfirm.com                             Telephone: (702) 792-3773
      Darren McDowell
11    Texas Bar No. 24025520                                 Counsel for Defendant McKesson
      Email: dmcdowell@fnlawfirm.com                         Corporation
12    5473 Blair Road
      Dallas, TX 75231
13
      Telephone: (214) 890-0711
14    Facsimile: (214) 890-0712

15    Counsel for Plaintiff Karen McKay
16

17

18           IT IS SO ORDERED.

19   DATED: September 3, 2020
20                                                           ___________________________________
21                                                           UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27

28
                                                         2
     ACTIVE 52311052v1
           Case 2:20-cv-01564-APG-BNW Document 33 Filed 09/03/20 Page 3 of 3



                                        CERTIFICATE OF SERVICE
 1

 2           I hereby certify that on September 2, 2020, I caused the foregoing document to be
 3   electronically filed with the Clerk of the Court using the CM/ECF system, which will send
 4   notification of such filing to the CM/ECF participants registered to receive such service.
 5

 6

 7                                                                   /s/ Shermielynn Irasga
                                                            An employee of GREENBERG TRAURIG, LLP
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
     ACTIVE 52311052v1
